11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Estanislao Ortega,                             * From the County Court at Law
                                                 of Erath County,
                                                 Trial Court No. CV07631.

Vs. No. 11-13-00002-CV                         * January 29, 2015

Donald Gene Cheshier and                       * Memorandum Opinion by Willson, J.
Cheryl Diane Cheshier,                           (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Estanislao Ortega.